DETAILED ACTION
Response to Amendment
In the amendment dated 12/7/2021, the following has occurred: no claim amendment was made.
Claims 14-29 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 12/7/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 14-15, 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, US 20130307483, in view of Toyooka et al., US 3527925 (hereinafter, Toyooka) and FR 2718888 (FR’888; as cited on the IDS; relying on attached English translation).
As to Claim 14:
	Yoshida discloses a heating device for a prismatic battery cell of a high-voltage battery of a motor vehicle [0002], comprising:
two sheet-shaped heating elements for arrangement on two opposite lateral outer sides of a cell housing of the battery cell ([0064], Fig. 8); and

    PNG
    media_image1.png
    370
    435
    media_image1.png
    Greyscale

two connecting elements which connect the two heating elements mechanically and electrically at only one edge of each of the two sheet-shaped heating elements, with remaining edges being free of any connections, for arrangement on a side of the cell housing and for connecting to an energy source which makes available a heating current to each of the two sheet-shaped heating elements via the two connecting elements, wherein in order to energize the heating elements with the heating current, the first connecting element is electrically connected to first terminals of the two heating elements, and the second connecting element is electrically connected to second terminals of (see Fig. 1 and 5 – [0026]-0027, 0029, 0044, 0047-0048] – the resistor 25 is… conductive wire.  The difference between the claimed invention is that Yoshida does not clearly claim where the wire are arranged.  As shown in Figure 5, the wire appears to be on the side of the battery cell 5),
the connecting elements are embodied flexibly (see Fig. 1 and 5 – [0026]-0027, 0029, 0044, 0047-0048] – the wire as shown can be designed in any shape and is flexible), and
the heating device is arrangeable on the cell housing by arranging the first heating element on a first lateral outer side of the cell housing ([0064], Fig. 8).
As noted above, while Yoshida discloses having two heating plates on two side of a battery and that the plates are joined together with conductive wire/connecting elements, Yoshida does not disclose the claimed hinged like arrangement on top of a battery.
In the same field of endeavor, Toyooka also disclose a prismatic battery cell 2 having heating element on at least two sides of the housing (Fig. 9) similar to that of Yoshida.  Toyooka further shows that it is known to wrap the heating element around the side of the housing or around the bottom side of the battery (Fig. 9).  Furthermore, prior art such as that of FR’888 and Toyooka discloses that heating element and its wire such as that of Yoshida can be lay over the top of the housing, the side or around the bottom of the battery.

    PNG
    media_image2.png
    264
    232
    media_image2.png
    Greyscale

For the reasons above, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the conductor wire of Yoshida to be hung over the battery/cell instead of to the side or the bottom of the battery as FR’888, Toyooka and Yoshida show that these configurations are equivalent of each other and placing the conductor wires either to the side, top or bottom can depend on the placement of the battery terminal or the size/shape of the battery. 
Also, it would have been obvious to a person skill in the art it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed conductor wire/plate are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed arrangement of the conductor wire/plate was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 15:
(see Fig. 1 and 5 – [0026]-0027, 0029, 0044, 0047-0048] – the resistor 25 is… conductive wire.).
As to Claim 17:
	Yoshida discloses in order to electrically insulate the battery cell, equipped with the heating device, from an adjacent battery cell in a cell stack of the high-voltage battery, outer sides of the heating elements that face away from the lateral outer sides, are embodied in an electrically insulating manner ([0064], Fig. 8).
As to Claim 18:
	Yoshida discloses the heating device is embodied in an axial-symmetrical manner (see Fig. 8, [0064]).
As to Claim 24:
	Yoshida discloses the connecting elements each comprise:
a connecting wire for electrically connecting to the energy source which makes available the heating current (see Fig. 1 and 5 – [0026]-0027, 0029, 0044, 0047-0048]); and
a flexible conductor (see Fig. 1 and 5 – [0026]-0027, 0029, 0044, 0047-0048] – the wire as shown can be designed in any shape and is flexible), wherein
the connecting wires of the connecting elements are electrically connected to the respective terminals of the heating elements via the flexible conductors (see Fig. 1 and 5 – [0026]-0027, 0029, 0044, 0047-0048]; [0064], Fig. 8).
However, Yoshida does not teach that the conductor wire has a plate shape.
In the same field of endeavor, FR’888 discloses a conductor wires 3 and 4 connecting the heating pads 6 and 7 similar to that of Yoshida.  FR’888 further teaches that the conductor wires are connected to a switch that has a plate like structure that also connects all the component together 
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a plate shape conductor structure into the conductor wire of Yoshida as to allow the possibility of have additional components on the conductor wire as to monitor the temperature sensor and the time of the battery and its operation as taught by FR’888.
Claims 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, US 20130307483, in view of Toyooka et al., US 3527925 (hereinafter, Toyooka) and FR 2718888 (FR’888; as cited on the IDS; relying on attached English translation), as applied to claims 14 and 24 above, and further in view of Lim et al., US 20180090949 (hereinafter, Lim).
As to Claims 16 and 25:
	Yoshida discloses the heating plate can be attached to the faces of the battery body (Fig. 8), but does not disclose an adhesive layer.
	In the same field of endeavor, Lim also discloses a battery having a heating film 120 on the face of the battery cell 111 ([0039, 0068, 0096], Fig. 1) similarly to Yoshida.  Lim further discloses that a double-sided adhesive tape may be attached between the heater and the battery tape as to maintain the heater to the battery cell [0039, 068, 096].
	It would have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate an adhesive layer between the heater and the battery of Yoshida as taught by Lim as to maintain the heater to the battery cell [0039, 068, 096].
As to Claims 22-23:
	Yoshida discloses the heating elements but does not disclose the thickness of the heating elements.
([0039, 0068, 0096], Fig. 1) similarly to Yoshida.  Lim also discloses that the heater may have a thickness of 50 to 100 micrometer [0038].  Specifically, Lim discloses that heater with small thickness won’t be able to generate sufficient heat in a certain time period while larger thickness may increase the while of the whole battery system [0038].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to modify the thickness of Yoshida to be within the claimed range as Lim teaches a typical range of 50 to 100 micrometer and further teaches that heater with small thickness won’t be able to generate sufficient heat in a certain time period while larger thickness may increase the while of the whole battery system [0038].
Additionally, it would have been obvious to a skilled artisan to adjust the size of the heating pad of Yoshida as taught by Lim to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, US 20130307483, in view of Toyooka et al., US 3527925 (hereinafter, Toyooka) and FR 2718888 (FR’888; as cited on the IDS; relying on attached English translation), as applied to claims 14 above, and further in view of Ng et al., US 20050089750 (hereinafter, Ng).

However, it is noted that the size of the heating pad can be adjusted as to transfer more or less heat to the battery.
Furthermore, Ng also discloses a battery with a temperature control apparatus (Abstract) similar to that of Yoshida.  Ng teaches that the temperature control apparatus 30 cover entirely the batteries 15/28 (Fig. 11A, 11B, [0063]) and that the cell can typically have a length of 160 mm and a height of 125 mm [0063].  Thus the temperature control elements covering the entire surface of the batteries 15 would have similar length and height as the cell as shown in Figure 11B.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the application as to modify the size of the heating pad as to cover the entirety of the batteries of Yoshida as to transfer the sufficient amount of heat to the battery.
Furthermore, it would have been obvious to modify the size of the heating pad as to achieve the claimed height and length as Ng that it is typical to have a length of 160 mm and a height of 125 mm [0063].  Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed heating pad are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size (i.e. thickness relationship) of the claimed anodic structure and cathodic structure is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner .
Allowable Subject Matter
Claims 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Yoshida (US 20130307483), Toyooka (US 3527925), and FR 2718888 (FR’888) as cited on the record.  Yoshida is relied on to teach a two-sheet shaped heating elements arranged on an outer sides of a cell housing of the battery cell.  Yoshida does not disclose that the two-sheet shaped heating elements are disposed on a top housing cover of a cell housing and the integration of the heating elements to the cell case.  Toyooka discloses that the heating sheets can be mechanically and electrically connect the heating sheets of Yoshida together.   FR’888 is relied on to shows that the heating elements can be disposed on any side of the housing.  However, the prior arts either alone or in combination does not disclose the claimed battery cell as a whole having the heating device arranged as claimed.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant’s first contention is that Yoshida does not disclose heating elements interconnected via two connecting elements both mechanically and electrically at one edge of each of the two sheet shaped heating elements.  However, Yoshida does disclose the two sheets as shown above in Figure 8.  Even though Yoshida does not show they are mechanically connected together, Toyooka cures the deficit of Yoshida by showing that two sheets can be mechanically and electrically connected together as to form the claimed heating elements. 

    PNG
    media_image3.png
    485
    515
    media_image3.png
    Greyscale

Applicant’s second contention is that the heating elements as claimed by Claim 14 is arrangement on a top housing cover of a cell housing.  However, it is noted that claim 14 is directed to a 
For the reasons above, Applicant's arguments have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723